         Case 3:17-cv-01061-RMS Document 73 Filed 09/06/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

COUNCIL ON AMERICAN-ISLAMIC
RELATIONS – CONNECTICUT and MAKE
THE ROAD NEW YORK,

                     Plaintiffs,                      Civil Action No.
                                                      3:17-cv-1061-AVC
                            v.

U.S. CITIZENSHIP AND IMMIGRATION                      STIPULATION
SERVICES, U.S. CUSTOMS AND BORDER                     AND
PROTECTION, and U.S. DEPARTMENT OF                    [PROPOSED]
STATE,                                                JOINT
                                                      SCHEDULING
                    Defendants.                       ORDER


           STIPULATION AND [PROPOSED] JOINT SCHEDULING ORDER


IT IS HEREBY STIPULATED AND AGREED THAT:

•   On or before September 6, 2019, DOS shall provide Plaintiffs with information about DOS’s

    Track 3 search and production effort, specifically, the approximate percentage of potentially

    responsive documents in which a given search term is found, and an approximate page count

    of potentially responsive material by office searched.

•   On or before September 13, 2019, DOS shall provide Plaintiffs with additional information

    about their searches.

•   On or before September 20, 2019, Plaintiffs shall provide Defendants with a proposal for

    narrowing the scope of their FOIA request with respect to the Track 3 productions by DOS

    and CBP.

•   On or before October 11, 2019, Defendants shall provide Plaintiffs with DOS and CBP’s

    proposals for their Track 3 search and production efforts, specifically: (a) the search terms to
          Case 3:17-cv-01061-RMS Document 73 Filed 09/06/19 Page 2 of 3



    be used to identify potentially responsive documents; (b) the frequency with which each

    agency shall produce documents to Plaintiffs; (c) the number of pages each agency shall

    process in each production period; and (d) the duration and completion date of each agency’s

    production of all responsive, non-exempt documents except for those documents, if any, that

    are referred to outside agencies and entities, for which the parties shall negotiate production

    deadlines at a later date.

•   The parties shall participate in a pretrial conference pursuant to Fed. R. Civ. Proc. 16 on

    October 15, 2019, or as soon as practicable thereafter, subject to the availability of the parties

    and the Magistrate Judge.



IT IS SO ORDERED.



Date: _____________________                    _______________________________________
                                               HONORABLE ROBERT M. SPECTOR
                                               UNITED STATES MAGISTRATE JUDGE


Dated: September 6, 2019
Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
20 Massachusetts Avenue, NW Washington, DC 20530
Telephone: (202) 514-4505
Facsimile: (202) 616-8470




                                                  2
         Case 3:17-cv-01061-RMS Document 73 Filed 09/06/19 Page 3 of 3



Counsel for Defendants


/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Reena Parikh, Supervising Attorney, ct30688
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Linda Evarts, Esq.
Justin Cox, Esq.
Stephen Poellot, Esq.
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
levarts@refugeerights.org
Telephone: (516) 838-1655
Fax: (929) 999-8119

Nicholas Espiritu, Esq.
espiritu@nilc.org
Joshua Stehlik, Esq.
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911




                                            3
